Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to an amendment filed 4/14/21.
Claims 25-30 and 32-44 are pending.

Response to Arguments
Objection to the drawings
Applicant's arguments have been fully considered but they are not persuasive.

As previously explained in the Request for Continued Examination (RCE) filed December 14, 2020, in response to the Final Office Action mailed September 14, 2020, and in the Reply filed July 2, 2020, in response to the Non-Final Office Action mailed April 2, 2020, Applicant respectfully maintains that Figure 1 is not "Prior Art". As an initial matter, Figure 1 is not itself believed to constitute "PRIOR ART" as that term is defined by either 35 USC§ 102 or 35 USC§ 103. As evidenced from the Declaration/Oath, the Applicant is a citizen of United States, and, as such, devised Figure 1 in the United States in order to illustrate Applicant's discovery of problems plagued in the art. Therefore, since there is no admission or showing that Figure 1 was known to anyone other than the Applicant in this country nor is there a showing that Figure 1 was patented or published in this country or a foreign country, then Figure 1 cannot be deemed to be "Prior Art" absent evidence to the contrary.

The examiner respectfully disagrees. Only that which is old is shown in figure 1. This is evidenced, for example, by the fact that the specification does not provide a disclosure sufficient to enable those of ordinary skill in the art to make and or use, e.g., CPU as would be required if a CPU were new. Further, the assertion that fig. 1 was “devised” to demonstrate “problems … in the art” would appear to be an acknowledgment that what is shown is prior art (problematic or not).

Second, Figure 1 is simply an abstract representation of the art prepared by the Applicant in an effort to illustrate Applicant's discovery of problems plagued in the art in accordance with 3 7 CFR § 1.83(b); this discovery is itself, together with Appellant's abstraction of the art represented by Figure 1 is part of the Applicant's invention. By identifying deficiencies in the prior art and then addressing those deficiencies, Applicant completes the inventive process. As such, Applicant's effort to identify deficiencies or other undesirable features in the art, does not constitute "Prior Art" as that term is used under 35 USC § 103, and defined by 35 USC §§ 102(a)-(g).

The examiner respectfully disagrees. While applicant’s identification of deficiencies may not constitute prior art, this identification is not what is shown in fig. 1. Instead, even though applicant may find it deficient, what is shown in fig. 1 appears to be a general purpose computer.

Third, Figure 1 is part of the Applicant’s invention as evidenced by its description in the Detailed Description of the Specification (originally-filed specification, p. 3, I. 17 — p. 4, I. 14, description of Figure 1 in the Overview section of the invention). Figure 1 includes a Storage 116 which includes a “Runtime Environment 124” (p.4, lines 4-7, defining a runtime environment as a “collection of code that controls the execution of programs specifically designed for it, such as applications or services 126...” emphasis added). And in the context of the Applicant’s invention, a “service” is defined as “a collection of logically related code and functions to perform a particular task or set of related tasks... [the service which] usually does not interact with the end-user” (page 4, lines 29-31).

In the cited portions of the specification applicant indicates that “System 100 may be implemented, for example, as a personal computer, a workstation, a server, a cellular telephone, or a personal digital assistant”. Each of these devices was well known in the art, and accordingly, the disclosure related to fig. 1 appears to indicate that only that which is old is shown. 

Section 103 Rejections


A proper obviousness rejection requires consideration of each and every element set forth in the claim. M.P.E.P. § 2143.03. Kitayama, Hunt, Kyusojin, Jordan, Levanon, and McCollum, taken alone or in combination, fail to disclose or suggest, and the rejection fails to otherwise consider, each and every element of the rejected claims. For example, Kitayama, Hunt, Kyusojin, Jordan, Levanon, and McCollum, fail to disclose or suggest, inter alia,
“receive, by a host manager process, a query for a service from a client device, the queried service including a class moniker, the class moniker selected via a navigation menu corresponding to one or more selectable services, the class moniker identifying the queried service and a class of the queried service;
generate, by the host manager process, a client moniker corresponding to the class moniker, the client moniker identifying a client name and a version parameter of the queried service;
search a plurality of service manifests to identify one or more service manifests corresponding to one or more versions of the queried service, each of the one or more service manifests including one or more XML tags and associated metadata;
based on an inspection of the one or more XML tags in each of the one or more service manifests, determine a compatibility between each of the one or more service manifests and the one or more versions of the queried service;
whereupon reaching an incompatibility determination, prevent the client device from using the incompatible version of the queried service; and
whereupon reaching an compatibility determination, load the compatible version of the queried service onto the client device in place of one or more prior versions of the service stored by the client device.”
as recited in amended claims 25, 33, and 41.

Kitayama, Hunt, Kyusojin, Jordan, Levanon, and McCollum, whether taken individually or in combination, fail to disclose or suggest at least the above-described limitations, as recited in claims 25, 33, and 41. Claims 26-30, 32, 34-40, and 42-44 are also allowable over Kitayama, Hunt, Kyusojin, Jordan, Levanon, and McCollum, at least due to their dependence from claims 25, 33, and 41, respectively. Based on this alone, Applicant respectfully requests reconsideration and withdrawal of the rejection under 35 U.S.C. § 103.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 25-29, 33-37 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon).

Claims 25, 33 and 41: Kitayama discloses a computer-implemented system for service versioning, comprising: 
a storage device that stores a set of instructions (e.g. Fig. 2, RAM 13); and 
at least one processor coupled to the storage device (e.g. Fig. 2, CPU 12), the set of instructions configuring the at least one processor to: 
receive, by a host manager process, a query for a component from a client device the queried component including a moniker, the moniker corresponding to the component, the moniker identifying the queried component (par. [0057] “a request to the OS 20 … the component name and version of the component which is loaded are designated”, par. [0058] “transfers the loading request … to a loader 21”);
generate, by a host manager process, a client moniker corresponding to the component moniker, the client moniker identifying a client name and a version parameter of the queried component (par. [0058] “The component name and version of the component which is loaded are included in the loading request”); 

based on an inspection of the one or more service manifests, determine a compatibility between each of the one or more manifests and the one or more versions of the queried component (par. [0073] “whether the version designated by the reference source component satisfies the conditions … or not is discriminated”); and 
whereupon reaching an incompatibility determination, prevent the client device from using the incompatible version of the queried service par. [0065] “newly load the relevant component into the system 1”, note that this is not done for incompatible versions); and
whereupon reaching an compatibility determination, load the compatible version of the queried component onto the client device in place of one or more prior versions of the component stored by the client device (par. [0065] “newly load the relevant component into the system 1”, par. [0059] “In first step S10, the component of the latest version … is obtained”).



Hunt teaches a class moniker that identifies a service and a class of the service (par. [0065] “requests instantiation of the COM object … using … class and interface identifiers assigned to the COM Object’s class and interfaces”).

It would have been obvious at the time of invention to receive a request (Kitayama par. [0058] “transfers the loading request of the component 4B”) comprising a class moniker identifying a service and a class (Hunt par. [0065] “class and interface identifiers”). Those of ordinary skill in the art would have been motivated to do so as a known means of identifying such components which would have produced only the expected results (Kitayama par. [0065] “load the relevant component into the system 1”, Hunt par. [0065] “instantiation of the COM object”).

Kitayama and Hunt do not teach the client moniker identifying a client name of the client device.

Kyusojin teaches a client moniker identifying a client name of a client device (par. [0026] “receives the device ID 10a of the terminal 100a”).

It would have been obvious at the time of invention to include a device name in the client moniker (Kyusojin par. [0026] “the device ID 10a of the terminal 100a”, Kitayama par. [0058] 

Kitayama, Hunt and Kyusojin do not teach wherein the service manifest includes one or more XML tags and associated metadata.

Jordan teaches a service manifest that includes one or more XML tags and associated metadata (col. 3, lines 6-11 “the schema can be defined and/or described in … Extensible Markup Language (XML)”, col. 2, lines 57-61 “the schema can define services in terms of a plurality of applications … defined in terms of a plurality of installation packages”).

It would have been obvious at the time of invention to express the service manifest (e.g. Kitayama par. [0072] “the version compatible information table 5”) in XML comprising a package tag and an app tag (Jordan col. 2, lines 57-61 “a plurality of applications … a plurality of installation packages”). Those of ordinary skill in the art would have been motivated to do so as a known means of describing a service which would have produced only the expected results (e.g. Jordan col. 2, line 61-col. 3, line 6 “map the application of the service according to different architectural or operating requirements”).



Levanon teaches receiving a selection via a navigation menu corresponding to one or more services (par. [0058] “In dependence on … availability of … services … The user navigates … menu items”).

It would have been obvious to receive the selection through a navigation menu (Jordan par. [0058] “The user navigates … menu items”), determine if a service is blocked (Levanon par. [0013] “allow access to a service if the data on restrictions does not prohibit access”) and subsequently to test compatibility (Kitayama par. [0073] “whether the version designated by the reference source component satisfies the conditions … or not is discriminated”) when the service is determined not to be blocked (Levanon par. [0013] “allow access to a service”). Those of ordinary skill in the art would have been motivated to do so to control access to the service (Levanon par. [0011] “authorizing access to a service”) as well as ensure compatibility between the client and service (par. [0072] “version compatible information table”). 
Further, it is noted that it would at least have been obvious to determine blocking and compatibility in the order claimed as one of a limited number of possible solutions which would have produced only the expected results.

Claims 26 and 34: Kitayama, Hunt, Kyusojin, Jordan, and Levanon teach claim 25, 33 and 41, wherein the queried service identified in the class moniker matches a name associated with a 

Claims 27, 35 and 42: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach claim 25, further comprising receiving one or more queries on the metadata associated with the queried service (Kitayama par. [0068] “On the basis of the version compatible information table … the check of the compatibility is performed”).

Claims 28, 36 and 43: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach claims 25, 33 and 41, wherein the at least one processor is further configured to:
determine whether there is an older version of the queried service when the latest version of the queried service is not compatible with the client device (Kitayama par. [0059] “In first step S10, the component of the latest version”, par. [0062] “If there is the component which is not checked yet, the processing routine is returned to step S10”); and 
load the older version of the queried service in the client device when the older queried service is compatible with the client device (Kitayama par. [0065] “newly load the relevant component into the system 1”).

Claims 29, 37: Kitayama, Hunt, Jordan and Levanon teach claims 28 and 36, wherein the at least one processor is further configured to:
return an error to the client device when there is not an older version of the queried service (Kitayama par. [0083] “an error process is executed”).

Claim 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 2008/0091635 to McCollum et al. (McCollum).

Claims 30 and 38: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach claims 25 and 33 but do not disclose, wherein to load the latest version of the queried service, the at least one processor is further configured to: 
determine a context in which to load the service based on the service manifest, the context being at least one of a loaded in-process or a loaded out-of-process.

McCollum teaches determining a context in which to load the service based on a service manifest (par. [0043] “generate a manifest”), the context being at least one of a loaded in-process or a loaded out-of-process (par. [0044] “If NO, the provider is an in-process provider … the associated component is loaded”).

It would have been obvious at the time of invention to load the components in a determined context (McCollum par. [0044] “the associated component is loaded”). Those of ordinary skill in the art would have been motivated to do so as a known means of loading components which .

Claims 32 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 2002/0083097 to Warrington (Warrington).

Claims 32 and 40: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach the system of claim 25, but do not teach wherein the at least one processor is further configured to:
store a document object model associated with the service manifest; and 
start the queried service in the client device using the object model.

Warrington teaches storing a document object model associated with the service manifest (par. [0031] “each component can be represented as a tree in the XML document object model (“DOM”)”); and 
starting the service in the client device using the object model (par. [0031] “instantiates the selected component 22 by loading the DOM tree for that component 22”).

It would have been obvious at the time of invention to start the service in the cline using a DOM (Warrington par. [0031] “document object model (“DOM”)”). Those of ordinary skill in the .

Claims 39 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 7,155,462 to Singh et al. (Singh).

Claims 39 and 44: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach claims, 33 and 41, but do not explicitly teach wherein the at least one processor is further configured to:
delete older versions of the service in the client device when the latest version of the service is compatible with the client device.

Singh teaches deleting older versions of the service in the client device (col. 3, lines 47-49 “Once all clients have been successfully migrated the prior version of the hosted application can … be removed”).

It would have been obvious at the time of invention to delete older versions of the service in the client device when the latest version of the service is compatible with the client device (). .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199